NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1113

                      VENTURE INDUSTRIES CORPORATION,

                                                      Plaintiff-Appellant,

                                          and

                    VEMCO, INC., PATENT HOLDING COMPANY,
                             and LARRY J. WINGET,

                                                      Plaintiffs,

                                           v.

             AUTOLIV ASP, INC. (successor to Morton International, Inc.),

                                                      Defendant-Appellee.


        John E. Anding, Drew Cooper & Anding, of Grand Rapids, Michigan, argued for
plaintiff-appellant. With him on the brief were Thomas V. Hubbard and Theodore J.
Westbrook.

     Cyrus Amir-Mokri, Skadden, Arps, Slate, Meagher & Flom LLP, of New York,
New York, argued for defendant-appellee. With him on the brief was Peter E. Greene.

Appealed from: United States District Court for the Eastern District of Michigan

Senior Judge Avern Cohn
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-1113


                      VENTURE INDUSTRIES CORPORATION,

                                                      Plaintiff-Appellant,

                                         and

                   VEMCO, INC., PATENT HOLDING COMPANY,
                            and LARRY J. WINGET,

                                                      Plaintiffs,

                                           v.

            AUTOLIV ASP, INC. (successor to Morton International, Inc.),

                                                      Defendant-Appellee.

                                   Judgment
ON APPEAL from the        United States District Court for the Eastern District of
                          Michigan

in CASE NO(S).            99-CV-75354

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (DYK, PROST, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED July 10, 2008                         /s/ Jan Horbaly
                                           Jan Horbaly, Clerk